         Case 1:20-cv-01803-CLM Document 18 Filed 03/16/21 Page 1 of 6                          FILED
                                                                                       2021 Mar-16 PM 09:34
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION


 KATRINA CARTER,                            )
                                            )
               PLAINTIFF,                   )
                                            )
 V.                                         )   1:20-CV-01803-CLM
                                            )
 CROWN ASSET                                )   JURY TRIAL DEMANDED
 MANAGEMENT, LLC;                           )
                                            )
               DEFENDANTS.                  )
                                            )

                     PLAINTIFF’S AMENDED COMPLAINT

       COMES NOW the Plaintiff, Katrina Carter, by and through undersigned

counsel, and for her amended complaint states as follows:

                            JURISDICTION AND VENUE

       1.     This Court has jurisdiction under 15 U.S.C. § 1692k(d). Venue is

proper in that the Defendant transacted business in this district, and the Plaintiff

resides in this district.

                                      PARTIES

       2.     The Plaintiff is a resident and citizen of the State of Alabama,

Talladega County, and is over the age of twenty-one (21) years.

       3.     The Defendant, Crown Asset Management, LLC (“Crown Asset

Management”), is incorporated in Georgia and was, in all respects and at all times
        Case 1:20-cv-01803-CLM Document 18 Filed 03/16/21 Page 2 of 6




relevant herein, doing business in the state of Alabama, and is registered to do

business in Alabama with the Alabama Secretary of State. Plaintiff asserts that

Defendant is regularly engaged in the business of collecting consumer debts from

consumers residing in Talladega County, Alabama and is a “debt collector,” as

defined by the FDCPA 15 U.S.C. § 1692a(6).

       4.     All events herein occurred in this judicial district.

                            FACTUAL ALLEGATIONS

       5.     On March 3, 2020, Defendant brought a lawsuit against Plaintiff in

the Small Claims Court of Talladega County, Alabama alleging Defendant owned

a delinquent account between Plaintiff and Synchrony Bank, an entity not a party

to this lawsuit.

       6.     That lawsuit was assigned case number SM-2020-900239.00.

       7.     Defendant claimed Plaintiff owed it $ $2438.56.

       8.     On August 11, 2020, a trial was held in which Defendant did not

attempt to introduce any evidence at all to prove the claim. Therefore, the Court

dismissed the case.

       9.     On March 25, 2020, Defendants brought a lawsuit against Plaintiff in

the Small Claims Court of Talladega County, Alabama alleging Defendant owned

a delinquent account between Plaintiff and Synchrony Bank, an entity not a party

to this lawsuit.



                                            2
         Case 1:20-cv-01803-CLM Document 18 Filed 03/16/21 Page 3 of 6




        10.   That lawsuit was assigned case number SM-2020-900317.00.

        11.   Defendants claimed Plaintiff owed it $2318.77.

        12.   On September 8, 2020, a trial was held.

        13.   Defendant introduced and offered an affidavit executed by Defendant

employee Christi Mackiewicz. The affidavit stated Christi Mackiewicz was

familiar with and trained on the manner and method by which the business records

she reviewed were created and maintained on behalf of Defendant.

        14.   Plaintiff alleges that Christi Mackiewicz has no personal knowledge

of the statements made in the affidavit regarding the documents of Synchrony

Bank.

        15.   Plaintiff alleges that the records Christi Mackiewicz purportedly

reviewed were records of Synchrony Bank. Plaintiff alleges that Christi

Mackiewicz could not and cannot testify regarding the creation or maintenance of

Synchrony Bank’s business records and that she lacks personal knowledge of how

those business records are prepared or maintained.

        16.   Defendant failed to produce any witnesses and otherwise failed to

produce any competent evidence to prove the claim. Therefore, the Court

dismissed the case.

        17.   Plaintiff has never done business with Defendant and has never owed

Defendant any money.



                                          3
        Case 1:20-cv-01803-CLM Document 18 Filed 03/16/21 Page 4 of 6




      18.      The cases filed against Plaintiff are not outliers nor were they filed by

mistake. Rather, as discovery in this case will likely show, they are merely

examples of the unfair and intentionally illegal business model that Defendant has

put into place which violates the Fair Debt Collection Practices Act.

      19.      Each year Defendant files or causes to be filed hundreds if not

thousands of lawsuits against consumers in Alabama without any intention of

proving the claims it alleges; with the knowledge that it will not call any witnesses

to testify on its behalf at trial and knowing that it would not be able to offer

competent evidence at trial.

      20.      The pattern and practice of Defendant is to file lawsuits, such as the

Small Claims Court lawsuits at issue in this case, in an attempt to either secure a

default against the Alabama consumers who fail to answer the complaints or to

coerce a settlement or consent judgment from the consumers at the courthouse

before trial when Defendant knows it has no witnesses and no competent evidence

to prove the claims.

      21.      Defendant’s actions constitute a pattern and practice of initiating

lawsuits against consumers without the intent to prove the allegations under the

Rules of Civil Procedure or to provide the necessary witnesses to prove its

allegations.

                              COUNT ONE
                  FAIR DEBT COLLECTION PRACTICES ACT

                                            4
        Case 1:20-cv-01803-CLM Document 18 Filed 03/16/21 Page 5 of 6




      22.     The Plaintiff adopts the factual averments and allegations

hereinbefore as if fully set forth herein.

      23.     The foregoing acts and omissions of Defendant and its employees and

agents constitute numerous and multiple violations of the FDCPA, 15 U.S.C. §

1692 et seq., including, but not limited to, 15 U.S.C. § 1692d §1692e and §1692f

with respect to Plaintiff.

      24.     As a result of the Defendant’s actions, the Plaintiff is entitled to an

award of statutory damages, costs, attorney fees, and actual damages.

                     AMOUNT OF DAMAGES DEMANDED


      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands a

judgment against the Defendant as follows:

      A.        Declaratory judgment that the Defendant’s conduct violated the

FDCPA and state law;

      B.        Statutory damages;

      C.        Compensatory, actual and punitive damages;

      D.        Costs and reasonable attorneys’ fees;

      E.        Such other and further relief that this Court deems necessary, just

and proper.

                                         /S/ JOHN C. HUBBARD
                                         JOHN C. HUBBARD

                                             5
     Case 1:20-cv-01803-CLM Document 18 Filed 03/16/21 Page 6 of 6




                                Attorney for Plaintiff
OF COUNSEL:
JOHN C. HUBBARD, LLC
PO Box 953
Birmingham, AL 35201
(205) 378-8121
jch@jchubbardlaw.com




                                   6
